o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date cc ita conex-116305-17 ------------------ uil 5000a ---------------------- -------------------------------- ------------------------ dear i am responding to your letter to president trump dated date concerning your health insurance requirements under the affordable_care_act aca specifically you asked whether for you must either be covered by health insurance that provides a certain level of benefits or make a shared responsibility payment the law requires individuals to have qualifying health care coverage known as minimum_essential_coverage for each month qualify for a coverage exemption for the month or make a shared responsibility payment when filing their federal_income_tax return minimum_essential_coverage generally includes coverage provided by an employer health insurance an individual purchases in the health insurance marketplace government-sponsored coverage such as medicare part a medicare advantage and most medicaid plans coverage an individual purchases directly from an insurance_company and other coverage designated by the department of health and human services as minimum_essential_coverage however minimum_essential_coverage does not include coverage consisting solely of excepted_benefits excepted_benefits include stand-alone vision and dental plans workers’ compensation coverage and coverage limited to a specified disease or illness certain individuals are exempt from the requirement to have minimum_essential_coverage one exemption is for individuals whose coverage options are considered unaffordable because the minimum amount they must pay for minimum essential conex-116305-17 coverage is more than a certain percentage of their household_income that percentage is dollar_figure for your household_income is the modified_adjusted_gross_income of you your spouse if filing jointly and any dependents who are required to file a tax_return modified_adjusted_gross_income is the adjusted_gross_income from the tax_return plus any excludible foreign_earned_income and tax-exempt_interest received during the taxable_year for more information on health coverage exemptions you may want to visit our website www irs gov and review form_8965 health coverage exemptions if you do not qualify for a coverage exemption for the law allows you to forego health coverage and make a shared responsibility payment when you file your tax_return for the shared responsibility payment for is generally the greater of two amounts i percent of your household_income above the income_tax return filing threshold for an individual of your age and with your filing_status or ii a flat dollar amount for dollar_figure per adult and dollar_figure per child with a maximum family amount of dollar_figure however if the greater of these two amounts is more than the cost of the national average premium for a bronze level health plan available through the health insurance marketplace your shared responsibility payment amount is capped at the bronze level national average premium amount the bronze level national average premium amount has not yet been published but the amount was dollar_figure per year dollar_figure per month for an individual and dollar_figure per year dollar_figure per month for a family with five or more members the instructions to form_8965 include worksheets to assist taxpayers with the computation of their shared responsibility payment you also asked about the executive_order minimizing the economic burden of the patient protection and affordable_care_act pending repeal date this executive_order directed federal agencies to exercise the authority and discretion permitted to them by law to reduce potential burden imposed by the aca the executive_order does not change the law the legislative provisions of the aca are still in force until changed by the congress and taxpayers remain required to follow the law including the requirement to have minimum_essential_coverage for each month qualify for a coverage exemption for the month or make a shared responsibility payment for additional information on the aca executive_order please visit https www irs gov tax- professionals aca-information-center-for-tax-professionals i hope this information is helpful if you need further assistance please call ----------- ---------------------- ---------------------- -------- -------- or me at at sincerely michael j montemurro branch chief associate chief_counsel income_tax and accounting
